Name: Commission Regulation (EEC) No 1673/83 of 22 June 1983 altering the export refunds on cereals and on wheat or rye flour, groats and meal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 164/24 Official Journal of the European Communities 23 . 6 . 83 COMMISSION REGULATION (EEC) No 1673/83 of 22 June 1983 altering the export refunds on cereals and on wheat or rye flour, groats and meal refunds at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular the second sentence of the fourth subparagraph of Article 1 6 (2) thereof, Whereas the export refunds on cereals and on wheat or rye flour, groats and meal were fixed by Regulation (EEC) No 1433/83 (3); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1433/83 to the information known to the Commission that the export HAS ADOPTED THIS REGULATION : Article 1 The export refunds on the products listed in Article 1 (a), (b) and (c) of Regulation (EEC) No 2727/75, exported in the natural state, as fixed in the Annex to Regulation (EEC) No 1433/83 are hereby altered as shown in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 23 June 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 June 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p . 1 . 0 OJ No L 164, 14. 6 . 1982, p . 1 . (3) OJ No L 145, 3 . 6 . 1983, p . 51 . 23 . 6 . 83 Official Journal of the European Communities No L 164/25 ANNEX to the Commission Regulation of 22 June 1983 altering the export refunds on cereals and on wheat or rye flour, groats and meal (ECU/ tonne) CCT heading No Description Refund 10.01 B I Common wheat and meslin for exports to :  Switzerland, Austria and Liechtenstein  Zone II b)  Zone IV  other third countries 22,00 29,00 0 10.01 B II Durum wheat 15,00 10.02 Rye for exports to :  Switzerland, Austria and Liechtenstein  Zones II b) and I a)  other third countries 48,00 73,00 0 10.03 Barley for exports to :  Switzerland, Austria and Liechtenstein  Zone II b)  Japan  other third countries 56,00 63,00 15,00 10.04 Oats for exports to :  Switzerland, Austria and Liechtenstein  other third countries 50,00 10.05 B Maize, other than hybrid maize for sowing  10.07 C Grain sorghum  ex 11.01 A Wheat flour :  of an ash content of 0 to 520 0  of an ash content of 521 to 600 0  of an ash content of 601 to 900 0  of an ash content of 901 to 1 100 0 l  of an ash content of 1 101 to 1 650 0  of an ash content of 1 651 to 1 900 0 No L 164/26 Official Journal of the European Communities 23 . 6 . 83 (ECU/ tonne) CCT heading No Description Refund ex 11.01 B Rye flour :  of an ash content of 0 to 700 100,00  of an ash content of 701 to 1 150 100,00  of an ash content of 1 151 to 1 600 100,00  of an ash content of 1 601 to 2 000 100,00 11.02 A I a) Durum wheat groats and meal : I  of an ash content of 0 to 950 214,00  of an ash content of 951 to 1 300 214,00  of an ash content of 1 301 to 1 500 214,00 11.02 A lb) Common wheat groats and meal : I  of an ash content of 0 to 520 0 N.B. The zones are those defined in Regulation (EEC) No 1124/77 (OJ No L 134, 28 . 5 . 1977).